Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 20-CM-52

                       LAFFETTE COPELAND, APPELLANT,

                                       V.

                           UNITED STATES, APPELLEE.

                        Appeal from the Superior Court
                         of the District of Columbia
                              (CMD-10801-19)

                       (Hon. Carol Dalton, Motion Judge)
                        (Hon. Robert Okun, Trial Judge)

(Argued October 27, 2021                                 Decided March 17, 2022)

      Adrian Madsen for appellant.

       Mark Hobel, Assistant United States Attorney, with whom Michael R.
Sherwin, Acting United States Attorney at the time, and Elizabeth Trosman,
Suzanne Grealy Curt, and Andy Wang, Assistant United States Attorneys, were on
the brief, for appellee.

    Before BLACKBURNE-RIGSBY, Chief Judge, GLICKMAN, Associate Judge, and
THOMPSON *, Senior Judge.
      *
        Senior Judge Thompson was an Associate Judge of the court at the time of
argument. On October 4, 2021, she was appointed as a Senior Judge but she
continued to serve as an Associate Judge until February 17, 2022. See D.C. Code
§ 11-1502 & 1504(b)(3) (2012 Repl.). On February 18, 2022, she began her
service as a Senior Judge. See D.C. Code § 11-1504.
                                           2



      THOMPSON, Senior Judge:          Following a bench trial, appellant Laffette

Copeland was found guilty of simple assault. She makes several arguments as to

why she is entitled to relief from her conviction and/or sentence. First, she argues

that the trial court erred in ruling that video footage of the incident was not in the

government’s possession, custody, or control. Second, she asserts that her pretrial

proffers raised an inference that a member of the prosecution team acted in bad

faith in failing to preserve video footage, that the trial court erred in failing to hold

an evidentiary hearing, and that the court further abused its discretion in denying

her motion for dismissal of the charge or other sanction because of the

government’s violation of Rule 16 of the Superior Court Rules of Criminal

Procedure and the Due Process Clause. Third, appellant contends that the trial

court abused its discretion in declining to sentence her under the District of

Columbia Youth Rehabilitation Act (“YRA”). 1 For the reasons discussed below,

we vacate the conviction and the trial court’s denial of appellant’s motion for the

sanction of dismissal and remand for further proceedings.




                                           I.



      1
          See D.C. Code § 24-903 (2021 Supp.).
                                         3

      On August 19, 2019, appellant was charged by information with simple

assault against complainant Natosha Gant-Jones, whom, the government alleged,

appellant struck in the face on August 21, 2018, near a District of Columbia

building located at 441 4th Street, N.W.         At appellant’s August 19, 2019,

arraignment — almost a year after the incident — defense counsel provided the

government a copy of the defense’s initial preservation and discovery request,

which included a request for any police department video footage recorded within

a quarter mile of where the incident occurred. On August 31, 2019, defense

counsel sent the government another written discovery request, which specifically

sought, inter alia, video footage from the Protective Services Division (“PSD”) 2

CCTV mounted on the building located at 441 4th Street, N.W.               During a

proceeding on September 13, 2019, defense counsel asked in open court that the

government provide or permit the defense to inspect “a copy of the [PSD] video

footage recorded by the camera at the time and location of the alleged incident.” 3


      2
         PSD is a part of the District of Columbia Department of General Services
(DGS), which in turn is a “subordinate agency within the executive branch of the
District government.” D.C. Code § 10-551.01 (2019 Repl.). PSD “coordinat[es],
manag[es], and provid[es] security services for District government facilities
[including 441 4th Street, N.W.] through the use of special police officers and
security officers, . . . civilian employees, or contractors.” D.C. Code § 10-
551.02(6) (2019 Repl.).
      3
       Defense counsel represented to the trial court that the camera “sits directly
above th[e] intersection” of 4th and E Streets, N.W.
                                         4

There followed a September 19, 2019, email in which defense counsel again asked

the government for the PSD video footage.



      In an e-mail sent on September 25, 2019, government counsel told defense

counsel, “There is no surveillance video to produce. I have been informed by our

head of security that our footage is in 30 day overwrite mode. Given that this

incident happened in August of 2018, no footage would exist now.” Another email

in the record reveals that the advice from the “head of security” referred to in the

September 25, 2019, email actually pertained to surveillance footage from the

United States Attorney’s Office (“USAO”) building located at 555 4th Street,

N.W., which “ha[s] a camera that sees the NW corner of the [Fourth and E Streets]

intersection (provided it was focused f[o]r the distance involved).” The September

25, 2019, email did not specifically address the availability of footage from the

PSD surveillance camera, though the government later represented in its opposition

to appellant’s motion for dismissal as a discovery sanction that “PSD cameras also

operate in 30-day overwrite mode . . . .”      The government also stated in its

opposition that government counsel had been informed by “[t]he District Office

Security Manager” of the USAO Building “that he is not aware of any other

camera under federal control that is aimed at the intersection in question.” The

government acknowledged that the Metropolitan Police Department (“MPD”),
                                          5

“during the course of its investigation, did not request that any footage be

preserved.”



      On October 14, 2019, “pursuant to Super. Ct. Crim. R. 16 and the Fifth

Amendment,” appellant moved for the trial court to “dismiss the case against her

as a sanction for the government’s failure to preserve District of Columbia [PSD]

footage showing the events leading up to the alleged incident . . . , the alleged

incident itself, and the events following the alleged incident.” The government

opposed the motion, and appellant filed a reply on November 18, 2019, arguing

that because the government “failed to preserve critically important evidence,

dismissal is the appropriate remedy.”



      On November 25, 2019, the trial court (the Honorable Carol Ann Dalton)

summarily denied the defense’s motion in a one-page written order. At a hearing

held that same day, Judge Dalton explained her reasoning as follows: “[I]t was a

year after the crime occurred. The case wasn’t brought until a year later. There is . .

. nothing about it being exculpatory. It’s probably at most a black hole, and for

that reason, I denied it.” Asked by defense counsel to clarify her reasoning, Judge

Dalton stated that the requested video footage “was not in the Government’s

possession, custody, or control.”
                                        6



      Appellant’s trial occurred later the same day before the Honorable Robert

Okun. Government witness Tamara Vines testified that she was a staff assistant

with the District of Columbia government working at 441 4th Street.            She

explained that on the day of the incident, she was headed to lunch when she “saw a

woman walk past [her] and then . . . saw two more individuals approach and walk

behind the woman,” and “maybe five to ten seconds” later, “the woman was hit”

twice in the face by appellant, whom Ms. Vines identified in the courtroom. Ms.

Vines did not see what, if anything, “precipitated the assault” or “led up to [the

incident]” and in particular did not see the victim “swing anything.” She also did

not see “anything that happened prior to the incident” other than the victim and

other individuals walking by her.



      Government witness Charlea Robinson testified that she worked at 441 4th

Street and was headed to lunch with her coworker, Ms. Vines, on the day of the

assault. Ms. Robinson testified that she “saw a woman walking towards the 441

building” and then “saw the defendant and another friend or associate that they had

with them . . . .”   Ms. Robinson stated that Ms. Vines heard someone “say

something, which made [Ms. Vines] turn around, so [Ms. Robinson] turned around

with her.” As both women turned around, Ms. Robinson saw appellant hit the
                                           7

victim “[m]ultiple times” and saw the victim fall to the ground. Like Ms. Vines,

Ms. Robinson did not see anything that precipitated the assault on the victim, who

had been “just walking fast” in the same direction appellant was walking with her

back to appellant, and in the opposite direction from the direction Ms. Robinson

was walking. Ms. Robinson saw what she described from about 45 feet away and

“did not see anything prior to the hit.”



      The government also called the alleged victim, Ms. Gant-Jones, to testify.

She told the court that on the day of the incident, she was at “the missionary place”

at 4th and E Streets. She testified that as she was leaving the building, appellant,

who was sitting on a wall with several other people, told her “not to come over

there.” She further testified that as she “started to walk back across the street

towards 441 [Fourth Street]” to go to “the child support place,” appellant followed

her across the street. As she continued walking and was “trying to get into the

[441] building,” she looked back and saw appellant “charging behind [her].”

According to Ms. Gant-Jones, appellant made a fist and was saying something and

then “charged off and hit [Ms. Gant-Jones] in [her] face.” Ms. Gant-Jones testified

that she fell to the ground, and when she got up, she told a woman on the scene to

call the police and that appellant was a man, not a woman. She acknowledged

knowing that appellant identifies as a woman, but she told the court, “I still say . . .
                                         8

him because I know it’s a man.” Ms. Gant-Jones identified appellant in the

courtroom as the person who assaulted her and explained that she and appellant

“used to hang out together” until appellant accused her of “get[ting] her jumped.”



      Ms. Gant-Jones acknowledged that she was carrying an umbrella on the day

of the incident and that when the police arrived, the umbrella was broken. She

identified Defense Exhibit 12 as depicting the broken umbrella. After being asked

several times whether she remembered how her umbrella came to be broken, she

ultimately replied that she did not know. She denied hitting appellant with the

umbrella or hitting appellant in any way. Ms. Gant-Jones confirmed that she had a

2012 conviction of driving under the influence of alcohol and a 2017 conviction of

larceny.



      During the defense case, appellant testified that she is a transgender woman.

She told the court that on the day of the incident, she was with her aunt and cousin

near a community shelter when she saw Ms. Gant-Jones walk into the shelter and

then walk back out. She said that Ms. Gant-Jones asked her what her group was

doing there. Appellant said that she told Ms. Gant-Jones “to leave [them] alone

and continue on with her day or continue to go handle her business or whatever she

was doing.” Appellant testified that she and her cousin then walked towards the
                                          9

Judiciary Square subway station, and as they were walking towards the station, Ms.

Gant-Jones “followed [them] as she had been [doing] all day” and then “got in

front of [them],” “walking backwards” while facing appellant, and “would not

remove herself from [appellant’s] path.” Appellant testified that Ms. Gant-Jones

then stated, “What’s up now” in “a hostile voice and tone” and “with aggression

. . . as though she wanted to start a confrontation.” Appellant stated that she asked

Ms. Gant-Jones “what did she mean” and “told her to continue on and go on about

her business.” According to appellant, Ms. Gant-Jones then “started to wave her

umbrella in [her] face and swing her umbrella towards [her] and at [her].” The

umbrella, which was two to three inches from appellant’s face, was “closed, but it

was extended out, so the point of the umbrella was close to [appellant’s] face.”



      Appellant testified that Ms. Gant-Jones swung the umbrella at her “multiple

times,” even after appellant asked her stop. As Ms. Gant-Jones continued to swing

the umbrella, it hit appellant’s forehead, scratching it and leaving a scar. Appellant

testified that when the umbrella hit her face, she “felt upset,” “felt like [she] was

going to be harmed” and “felt like [she] was in danger.” Appellant testified that

she then “tried to defend [herself].” With Ms. Gant-Jones “still swinging the

umbrella and hitting” appellant repeatedly, appellant tried to knock the umbrella

out of her hand. When Ms. Gant-Jones still would not let appellant go, appellant
                                         10

“defended [herself]” and “hit [Ms. Gant-Jones] twice.” Appellant said that after

she struck Ms. Gant-Jones and was trying to walk towards the subway station to

leave, Ms. Gant-Jones “tripped over [a] scooter that was behind her” and “fell and

hit her face on the scooter.” 4     Appellant testified that Ms. Gant-Jones then

“screamed loud and angrily” and said, “Call the police, that’s not a woman, that’s a

man, he hit me.”



      While Ms. Gant-Jones was still screaming, appellant got on the subway and

went home. Appellant did not call the police or report the incident. When asked

why she left the scene, she replied, “Because I know from previous times where I

have encountered the police and . . . where I’ve seen other transgender woman

encounter situations with the police, . . . it hasn’t worked in my favor or I’ve never

seen it work in their favor” and “[police] always see us as the aggressor when it

comes to . . . biological or cisgender females.”



      Judge Okun found appellant guilty of simple assault. He reasoned that there

was “really no dispute” that appellant “injured the complaining witness with force

and violence and that she did so knowingly and intentionally,” since appellant


      4
           Ms. Gant-Jones testified that she could not recall whether she fell on a
scooter.
                                         11

“herself corroborated the testimony of the complainant and the two eyewitnesses

that she hit the complainant two times in the face with her fist.” “[T]he real issue,”

the court found, was self-defense. Judge Okun explained that if he “had heard only

the testimony of the defendant and complaining witness, [he] probably would have

a reasonable doubt as to whether the defendant acted in self-defense . . . .” He

further explained, however, that “the testimony of two eyewitnesses who don’t

know either the defendant or the complaining witness” was “completely credible,”

was inconsistent with appellant’s account, and “undercut the self-defense

argument.”    Judge Okun sentenced appellant to 180 days of incarceration,

execution of sentence suspended as to all, and one year of probation and also

ordered her to pay $50 to the Victims of Violent Crime Compensation Fund. He

denied appellant’s request to be sentenced instead under the YRA and thereafter

also issued a written order denying that request.




                                         II.




      We begin our analysis by noting that while appellant’s briefs focus on the

video footage from both the PSD and USAO cameras, what her motion for
                                           12

sanctions sought was only dismissal of the case against her “as a sanction for the

government’s failure to preserve District of Columbia [PSD] footage showing the

events leading up to the alleged incident at issue in this case . . . .” We therefore

agree with the government that appellant did not preserve a claim as to any footage

from the USAO camera. Considering appellant’s claim relating to the USAO

footage only for plain error, 5 we conclude that it does not entitle appellant to relief.

The record contains no evidence or proffer that the USAO camera, located a block

north of the block on Fourth Street where the incident occurred, was focused in a

way that would have allowed it to capture what, if anything, occurred between

appellant and the victim before the charged incident, and appellant therefore

cannot show that the trial court obviously erred, or that her substantial rights were

affected, by the court’s handling of the discovery issue.



      As to the PSD footage, appellant argues that because PSD “was actively

involved in the investigation of the current case,” the PSD video footage was in the




      5
         To obtain relief on plain-error review on a claim not raised in the trial
court, “appellant must show (1) error, (2) that is plain or obvious, (3) that impacts
substantial rights, and (4) that would, if not corrected, seriously impact the
fairness, integrity, or public reputation of the judicial proceedings.” Rogers v.
United States, 222 A.3d 1046, 1050 (D.C. 2019).
                                         13

government’s “possession, custody, or control.” 6 She contends that Judge Dalton

erred in finding otherwise and, on that basis, denying her motion for dismissal as a

sanction for the government’s violation of Rule 16 and the Due Process Clause.

Appellant’s argument implicates Super. Ct. Crim. Rule 16(a)(1)(E), which

provides:


             Upon a defendant’s request, the government must permit
             the defendant to inspect and to copy or photograph
             books, papers, documents, data, photographs, tangible
             objects, buildings or places, or copies or portions of any
             of these items [that are material to preparing the defense],
             if the item is within the government’s possession,
             custody, or control and . . . is material to preparing the
             defense . . . .


This court reviews the trial court’s “discovery rulings for abuse of discretion,

subject to the qualification that the proper construction of Criminal Rule 16 is a

legal question as to which our review is de novo.” Weems v. United States, 191

A.3d 296, 300 (D.C. 2018).



      6
        Appellant also argues that the footage was in the government’s possession,
custody, or control because the cameras “were in front of the . . . building [housing
the Office of Attorney General for the District of Columbia (“OAG”)],” because
“OAG is one of the two prosecution entities under District of Columbia law,” and
because the eyewitnesses who testified at trial “were District employees who
worked in the building where the alleged assault took place . . . .” Because we
agree with appellant’s argument that rests on PSD’s role in the investigation of this
case, we need not address these additional arguments.
                                           14

        It is well-established in our case law that the disclosure obligations that Rule

16 imposes on the government “apply ‘not only to the prosecutor’s office, but also

to all other investigative agencies of the government’ . . . in other words, to the

entire ‘prosecution team.’” Id. (quoting Myers v. United States, 15 A.3d 688, 690

(D.C. 2011)). Consistent with our case law, we agree with appellant that the PSD

footage was in the government’s possession, custody, or control. According to the

DGS website, PSD not only “provides 24-hour security and Special Police services

that support District government operations, protection of employees, resources,

and facilities,” but notably also “assists District and Federal agencies during

special events and criminal investigations.” DGS PROTECTIVE SERVICES DIVISION,

DEPT.    OF   GENERAL SERVICES, https://dgs.dc.gov/page/dgs-protective-services-

division; https://perma.cc/U8B5-BK6Q (last visited October 24, 2021). Further,

and more to the point in the instant case, the record indicates, and the

government’s brief acknowledges, that PSD officers assisted responding MPD

officers in the investigation of the incident. The Affidavit in Support of an Arrest

Warrant stated the following:


              On 08-21-2018, Officer Veronica Perry of DC Protective
              Services Police took report #18139372 for a “Simple
              Assault”. The offense occurred at 4th and E Street NW
              (on the NW corner of 441 4th Street NW) at
              approximately 1245 hours. Officer Perry’s report
              narrative states, “On the listed time, date and location C-
              1 was assaulted by two unknown individuals that caused
                                         15

             minor injuries to her face. W-1 and W-2 states they
             observe S-1 and S-2 strike C-1 multiple times in the face.
             Medic Unit 9 and MPD # 4253 arrived on the scene.
             AMR# 260 arrived on the scene and transported C-1 to
             Howard Hospital for further treatment.” This case was
             assigned to Detective David Gargac (hereafter referred to
             as the “affiant”) for further investigation.

As evidenced by the affidavit, PSD provided MPD with key information regarding

the assault, including witness statements, which formed the basis for further

investigation. MPD is “an integral part of the prosecution team,” Robinson v.

United States, 825 A.2d 318, 328 (D.C. 2003), and we conclude that through its

close coordination with MPD in this case, PSD likewise acted as an integral part of

the prosecution team. 7



      7
         That distinguishes this case from Myers, 15 A.3d at 692 (“Since there was
no other showing of involvement by the Metro Transit Police at any time in the
investigation or prosecution of this case [beyond installation and maintenance by
WMATA of a video recording device], we hold that WMATA was not a member
of the prosecution team, and thus the video recording – made by WMATA for a
purpose unrelated to this case – was never in the ‘possession’ of the government
within the meaning of Rule 16.”), and from Rahman v. United States, 208 A.3d
734, 740 (D.C. 2019) (explaining that the trial court did not abuse its discretion in
finding that a report prepared by a special police officer working for McDonald’s
was not in the government’s possession for purposes of the Jencks Act because
there was “no evidence that it was ever provided to the prosecution or police, or
that it was used as part of their investigation”). Cf. Wilson v. United States, 568
A.2d 817, 821 (D.C. 1990) (“The government cannot compartmentalize WMATA,
. . . benefiting by the investigative activities of the WMATA police, but denying
having access to WMATA radio transmission runs.”), vacated as moot, 592 A.2d
480 (D.C. 1991)).
                                        16

      The government asserts that PSD’s role in the investigation was

“comparatively minimal” and time-limited and argues that PSD therefore cannot

properly be considered part of the prosecution team in this case, but we find that

PSD’s involvement and interaction with MPD officers during the period when

(presumably) the video footage would have been most readily available is a more

important factor for purposes of our analysis. Moreover, MPD had “a duty to

preserve evidence obviously material which . . . the police knew or should have

known about, and could have obtained if requested promptly from [PSD,] another

government agency.” 8 Id. at 327. We therefore conclude that the PSD footage

was in the government’s possession for Rule 16 purposes, and that the government

accordingly had an obligation to preserve the PSD video footage. See Weems, 191

A.3d at 300-01 (explaining that the duty to permit pretrial discovery “entails an

antecedent duty to preserve material that the government has obtained and knows

      8
        We also note that the fact, alluded to by the trial court, that the charged
assault occurred months before appellant’s arrest and arraignment and months
before the defense team’s initial discovery request was of no moment. See
Robinson, 825 A.2d at 328 (“We are unpersuaded by the government’s argument
that, by the time the offense was charged or the defense made a request for the
recording, the tape in all likelihood had been destroyed, because before a request
for discovery has been made, the duty of disclosure is operative as a duty of
preservation.” (internal quotation marks omitted)); see also Askew v. United States,
229 A.3d 1230, 1243 (D.C. 2020) (“[W]ell before a request for production by the
defense has been made, indeed, before a case is formally charged, the government
has an obligation under Rule 16 to preserve video footage if there is a reasonable
expectation this footage will be discoverable in a future criminal case.”).
                                         17

or should know is discoverable”); Myers, 15 A.3d at 690 (“[T]he Rule 16 duty to

disclose includes an obligation to preserve vital evidence within the government’s

possession before prosecution begins.”). Accordingly, we proceed to consideration

of appellant’s claim that the trial court further abused its discretion in denying

without a hearing appellant’s motion for dismissal as a sanction for the

government’s failure to preserve the video. 9



      We “review de novo whether the court considered the proper factors in

assessing whether and how to sanction the government for its Rule 16 violation.”

Smith v. United States, 169 A.3d 887, 891-92 (D.C. 2017). We apply “three

criteria for evaluating trial court sanction decisions[:] . . . (1) the degree of

government negligence or bad faith involved; (2) the importance of the evidence

      9
         Regarding a sanction lesser than dismissal, we agree with the government
that appellant forfeited her claim by failing to ask for any lesser sanction. See
Crocker v. United States, 253 A.3d 146, 156-57 (D.C. 2021) (“[W]e confine our
discussion to whether appellants were entitled to the specific sanction they
sought.”). In footnotes, appellant’s motion papers “reserve[d] the right to request
that the [c]ourt impose an alternative sanction,” but she never actually requested
that the court do so, including during the hearing in which the court denied the
motion. Appellant is correct that the court’s statement that its denial of the motion
for dismissal was premised on the video footage not being in the government’s
possession, custody, or control foreclosed any sanction, but appellant sought and
received that clarification of the court’s rationale without having first asked for an
alternative, non-dismissal sanction. We therefore are not persuaded by appellant’s
argument, set out in her reply brief, that “[a]lthough [she] requested [only] the
sanction of dismissal, in summarily denying [her] motion . . . the trial court
deprived [her] of the opportunity to seek lesser sanctions.”
                                           18

lost; and (3) the evidence of guilt adduced at trial, in order to come to a

determination that will serve the ends of justice.” Id. (brackets omitted). A

“merely negligent or good faith failure to preserve discoverable evidence does not

automatically require a trial court to impose a penalty,” and the court may refuse to

apply sanctions. Weems, 191 A.3d at 306. We have said that “[t]he deliberate

destruction of evidence to hinder the defense generally merits severe sanction, and

gross negligence leading to the loss of evidence usually calls for meaningful

sanction as well.” Id. But “[w]hen a defendant seeks the full sanction of dismissal

for his case, . . . this court has held that ‘Youngblood . . . controls,’ United States v.

Day, 697 A.2d 31, 36 (D.C. 1997), requiring a showing of bad faith on the part of

the police.” Williams v. United States, 77 A.3d 425, 437-38 (D.C. 2013) (citing

Arizona v. Youngblood, 488 U.S. 51, 58 (1988)).



      Youngblood establishes that “to show that a failure to preserve discoverable

evidence that is ‘potentially useful to the defense’ violates due process, appellant

must . . . establish that the government acted in bad faith.” Koonce v. District of

Columbia, 111 A.3d 1009, 1014 (D.C. 2015) (quoting Youngblood, 488 U.S. at

58); see also Robinson, 825 A.2d at 325 (“[W]here the exculpatory value of the

evidence is unknown, unless a criminal defendant can show bad faith on the part of

the police, failure to preserve potentially useful evidence does not constitute a
                                        19

violation of due process of the law.” (internal quotations omitted)). We have

acknowledged that under Due Process Clause jurisprudence, “[b]ad faith of

constitutional magnitude is shown if the ‘evidence . . . possess[es] an exculpatory

value that was apparent before the evidence was destroyed, and [is] of such a

nature that the defendant would be unable to obtain comparable evidence by other

reasonably available means.’” Koonce, 111 A.3d at 1014 (alterations in original)

(quoting California v. Trombetta, 467 U.S. 479, 489 (1984)). However, as we

stated in Koonce, under Rule 16, the government’s duty to preserve is not limited

to evidence that had “an exculpatory value that was apparent before the evidence

was destroyed”; that, we explained, “is the standard under the Due Process Clause,

which is significantly more stringent than the government’s discovery obligation

under Rule 16 . . . .” Koonce, 111 A.3d at 1016. We therefore disagree with the

government’s argument that appellant’s bad-faith claim is fatally undermined by

her acknowledgment that she left the scene of the incident without informing PSD

or MPD officers of her claim that she acted in self-defense (such that the

prosecution team, which heard only the complainant’s and eyewitnesses’ accounts,

had no reason to think that any surveillance video would have exculpatory value).



      Appellant contends that her pre-trial proffers “sufficiently raised [an]

inference of bad faith” by the government in failing to preserve the videos, such
                                          20

that the trial court was required to hold an evidentiary hearing to determine the

facts bearing on whether there was bad faith. We agree. To be sure, without more,

the record that was before the court would not have permitted the court to find that

the unavailability of PSD video footage was attributable to bad faith.            The

government did confirm that a deliberate policy was in play, in that the video

surveillance operated pursuant to a “30 day overwrite” policy, but no evidence or

proffer confirmed that the video camera was actually operational or suggested that

any video footage was destroyed for the purpose of preventing appellant from

examining the footage or from making evidentiary use of it at trial. See Weems,

191 A.3d at 307 (explaining that police officer’s relinquishment of evidence to

retail store’s “Asset Protection” personnel was deliberate, but that did not mean the

officer acted in bad faith). On the other hand, the record left the trial court utterly

without information about why the “30-day overwrite” policy was not disturbed

after the occurrence of an incident that was referred to the MPD for further

investigation, and about why any video footage from the day of the incident was

not preserved. The court needed answers to questions such as, “Was the camera

operational, and where was it pointed, on the day of the incident?,” “Did the MPD

and/or PSD officers know there was a camera?,” and “Why did the MPD not ask

PSD to preserve the video footage?” in order to assess whether bad faith was

involved. Because the existing record did not answer those questions, we conclude
                                        21

that it was an erroneous exercise of discretion for the trial court to deny the

sanctions motion without conducting a hearing.



      We have said that, “at least in the absence of bad faith on the part of the

government, ‘[e]ven when it appears that the trial court has erroneously exercised

its discretion in denying sanctions, we will reverse only if the error substantially

prejudiced appellant’s rights.’” Weems, 191 A.3d at 306 (quoting Simmons v.

United States, 999 A.2d 898, 901 (D.C. 2010)). In ruling on the sanctions motion,

Judge Dalton, who was not apprised of appellant’s self-defense claim, observed

that she had heard “nothing about [the video] being exculpatory.” Now, however,

having reviewed the trial evidence, we can say that — unlike the evidence at issue

in Weems — the video footage, if it existed, could have “weakened” the “proof of

appellant’s guilt adduced at trial,” or might “have exposed material inaccuracies in

the testimony of the government’s witnesses.” Weems, 191 A.3d at 307. Judge

Okun “reject[ed] the self-defense argument” because he found that the testimony

by the government’s two eyewitnesses, Ms. Vines and Ms. Robinson, “completely

contradict[ed]” appellant’s account of what occurred before she hit Ms. Gant-

Jones; Judge Okun highlighted that, according to the two eyewitnesses, Ms. Gant-

Jones, when walking past them, “was not walking backwards, she was not

confronting [appellant], [and] she was not swinging her umbrella” at appellant.
                                         22

Yet, both eyewitnesses testified that appellant and Ms. Gant-Jones were walking in

a direction opposite from the direction they were walking, meaning that for some

(however brief) period of time, they had their backs to appellant and Ms. Gant-

Jones, such that they had to “turn around” when they heard something said during

the incident. Thus, it was undisputed that the eyewitnesses did not see all that

occurred and all that the video footage may have captured. 10



      Further, although Judge Okun found appellant guilty, that was not because

he found Ms. Gant-Jones’s testimony more credible than appellant’s; rather, as

described above, he explained that if he had heard only the testimony of the two of

them, he “probably would have a reasonable doubt as to whether the defendant

acted in self-defense . . . .” There were also Ms. Gant-Jones’s broken umbrella, the

condition of which she was unable to explain despite repeated questioning; the

history of the two women, who “used to hang out together” but apparently had a

broken relationship by the time of the incident; and what appeared to be Ms. Gant-

Jones’s bias against appellant, whom she persistently and (at the scene) loudly

referred to as a man. Given all the foregoing, we cannot conclude that there was

no substantial prejudice to appellant from the non-preservation of any PSD video

      10
         We note that neither eyewitness testified to having seen what Ms. Gant-
Jones described as her “trying to get into the [441] building” before she saw
appellant “charging behind [her].”
                                        23

evidence and from the trial court’s having denied the sanctions motion without a

hearing.



      For all the foregoing reasons, we conclude (1) that appellant is entitled to

vacatur of her assault conviction and vacatur of the trial court’s denial of her

motion for dismissal as a discovery sanction, and (2) that a remand is warranted for

the trial court to conduct a hearing to determine whether bad faith underlay the

non-preservation of PSD video footage and, if so, whether, the assault charge

should be dismissed. If the trial court determines that there was no bad faith, it

may reinstate the denial of the dismissal motion and the conviction.



      Because of the latter possibility, we now shall briefly discuss appellant’s

claim that Judge Okun abused his discretion in denying her request to be sentenced

under the YRA. 11


      11
          The YRA provides that “[i]f the court determines that a youth offender
would be better served by probation instead of confinement, it may suspend the
imposition or execution of sentence and place the youth offender on probation.”
D.C. Code § 24-903(a)(1). The court imposed a suspended sentence and probation
on appellant; we assume that in pursuing the YRA issue, she hopes to take
advantage of other benefits of sentencing under the YRA. See Latimore v. United
States, 597 A.2d 362, 364 (D.C. 1991) (“[P]erhaps the most important of the
[stated purposes of the YRA] is to provide an opportunity for a deserving youth
offender to start anew through expungement of h[er] criminal record.”
(internal quotation marks omitted)).
                                            24



                                         III.



      In denying appellant’s request to be sentenced under the YRA, Judge Okun

explained that he did not find a YRA sentence appropriate because appellant had

already been sentenced under the YRA for a prior offense. Because of appellant’s

recidivism, and because she had continued to test positive for drugs while on

release for the present case, Judge Okun declined to sentence her under the YRA.

In his subsequent (sealed) written order denying the request, Judge Okun provided

an assessment of each of the thirteen factors listed in the YRA. See D.C. Code §

24-903(c)(2). He concluded that, overall, the factors weighed against a sentencing

under the YRA, due to the nature of the offense in this case, appellant’s prior YRA

sentence, and her other criminal history.


      Appellant, who was twenty-two years old at the time of her testimony, takes

issue with Judge Okun’s discussion of factors (B), the nature of the offense, and

(H), appellant’s ability to appreciate the risks and consequences of her conduct. As

to factor (B), appellant asserts that the trial court never referred to her as a “youth

offender” and characterized her as an adult at the time of the offense, though she

was twenty-one years old at the time, thereby “relying upon an incorrect
                                         25

interpretation of the Act.”    Although at one point, Judge Okun did refer to

appellant as being an adult at the time of the offense, it is clear that Judge Okun

understood the relevance of appellant’s age when considering whether to sentence

her under the YRA. Specifically, in his discussion of factor (A), he noted that

appellant was twenty-one years old at the time of the offense and concluded that

her age favored imposition of a YRA sentence.



      As to factor (H), Judge Okun found that the parties had presented no

evidence of appellant’s reflection on the “risks and consequences” of her conduct

and noted that appellant had expressed no remorse in either her YRA motion or at

sentencing. Appellant argues that Judge Okun’s comments lack support in the

record and show that the court “unlawfully considered and relied upon

[appellant’s] decision to proceed to trial and to testify that she acted in self-

defense.” We disagree; our review of the record confirms that appellant did not

express remorse or an appreciation of the risks and consequences of her behavior

either during her testimony or during the remarks she made at sentencing. We also

see nothing in the record that indicates that the trial court relied on appellant’s

decision to go to trial and to testify in her own defense in evaluating factor (H). In

addition, Judge Okun’s oral and written explanations indicate that other factors,

aside from the two appellant cites, weighed heavily in his determination that
                                         26

imposition of a YRA sentence would be inappropriate. We are satisfied that the

court’s sentencing decision “reflect[ed] a thoughtful and conscientious discharge of

his sentencing responsibilities.” Veney v. United States, 681 A.2d 428, 435 (D.C.

1996) (en banc); see also id. at 434 (explaining that even if a defendant is eligible

for a YRA sentence, “an adult sentence may [nevertheless] be imposed if the

record reflects that the [sentencing] judge was aware of the availability under the

Act of youth offender treatment, that he considered that rehabilitative option, and

that he rejected it”).



                                        IV.


       For the reasons discussed, we vacate appellant’s conviction and remand for

further proceedings.




                                       So ordered.